

115 HRES 797 IH: Recognizing the contributions of the Montagnard indigenous tribespeople of the Central Highlands of Vietnam to the United States Armed Forces during the Vietnam War, and condemning the ongoing violation of human rights by the Government of the Socialist Republic of Vietnam.
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 797IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Budd (for himself, Mr. Meadows, Mr. Lowenthal, Mr. Rouzer, Mr. Khanna, and Ms. Lofgren) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the contributions of the Montagnard indigenous tribespeople of the Central Highlands of
			 Vietnam to the United States Armed Forces during the Vietnam War, and
			 condemning the ongoing violation of human rights by the Government of the
			 Socialist Republic of Vietnam.
	
 Whereas the Montagnards are an indigenous tribespeople living in Vietnam’s Central Highlands region;
 Whereas the Montagnards were driven into the mountains by invading Vietnamese and Cambodians in the 9th century;
 Whereas French Roman Catholic missionaries converted many of the Montagnards in the 19th century and American Protestant missionaries subsequently converted many to various Protestant sects;
 Whereas, during the 1960s, the United States Mission in Saigon, the Central Intelligence Agency (CIA), and United States Army Special Forces, also known as the Green Berets, trained the Montagnards in unconventional warfare;
 Whereas an estimated 61,000 Montagnards, out of an estimated population of 1,000,000, fought alongside the United States and the Army of the Republic of Vietnam (ARVN) forces against the North Vietnamese Army and the Viet Cong;
 Whereas the CIA, United States Special Forces, and the Montagnards cooperated on the Village Defense Program, a forerunner to the War’s Strategic Hamlet Program, and an estimated 43,000 Montagnards were organized into Civilian Irregular Defense Groups (CIDGs) to provide protection for the areas around the CIDGs’ operational bases;
 Whereas, at its peak, the CIDGs had approximately 50 operational bases, with each base containing a contingent of two United States Army officers and ten enlisted men, and an ARVN unit of the same size, and each base trained 200 to 700 Montagnards or strikers;
 Whereas another 18,000 Montagnards were reportedly enlisted into mobile strike forces and various historical accounts describe a strong bond between the United States Special Forces and the Montagnards, in contrast to Vietnamese Special Forces and ARVN troops;
 Whereas the lives of thousands of members of the United States Armed Forces were saved as a result of the heroic actions of the Montagnards, who fought loyally and bravely alongside United States Special Forces in the Vietnam War;
 Whereas, after the fall of the Republic of Vietnam in 1975, thousands of Montagnards fled across the border into Cambodia to escape persecution;
 Whereas the government of the reunified Vietnamese nation, renamed the Socialist Republic of Vietnam, deeply distrusted the Montagnards who had sided with the United States and ARVN forces, and subjected them to imprisonment and various forms of discrimination and oppression after the Vietnam War ended;
 Whereas, after the Vietnam War, the United States Government resettled large numbers of Montagnards in several States and an estimated several thousand Montagnards currently reside in North Carolina, which is the largest population of Montagnards residing outside of Vietnam;
 Whereas the Socialist Republic of Vietnam currently remains a one-party state, ruled and controlled by the Communist Party of Vietnam (CPV), which continues to restrict freedom of religion, movement, land and property rights, and political expression;
 Whereas some Montagnard-Americans have shared their personal stories about Vietnamese authorities either preventing them from visiting Vietnam or subjecting them to interrogation upon re-entering the country on visits;
 Whereas the Department of State’s 2016 Country Reports on Human Rights Practices documents the Government of Vietnam’s claim that Montagnards fleeing to Cambodia and Thailand are illegal migrants in pursuit of economic opportunities, and human rights groups assess that the Government has pressured Cambodian and Thai authorities to refuse Montagnards refugee or temporary asylum-seeker status and repatriate them to Vietnam;
 Whereas the Department of State’s 2016 Country Reports on Human Rights Practices states that, although Vietnamese law prohibits discrimination against ethnic minorities and despite Vietnam’s significant economic growth, the economic gap between many ethnic minority communities and ethnic Vietnamese (Kinh) communities persisted as a result of longstanding and persistent discrimination;
 Whereas the Department of State’s 2016 Country Reports on Human Rights Practices further states that ethnic minority populations in Vietnam also experienced significant health challenges as maternal and child mortality rates were significantly higher in ethnic minority areas, in comparison with urban and coastal areas;
 Whereas the United States Commission on International Religious Freedom (USCIRF) in its 2016 Annual Report states that Montagnards, many of whom are Protestant, face numerous restrictions such as being prevented from holding religious ceremonies, harassed or punished, and many are summoned to meet with local authorities and pressured to cease practicing their poisonous faith;
 Whereas Montagnards have stated that this kind of ongoing social and religious persecution drove them to flee to Cambodia;
 Whereas USCIRF reports that, since October 2014, up to 300 Montagnards have fled Vietnam to Cambodia, many because of religious persecution but only 13 have been granted refugee status with the United Nations High Commissioner for Refugees (UNHCR) as countless others are waiting for Cambodia to process their asylum claims, and dozens have been returned to Vietnam, often at great risk of reprisals; and
 Whereas USCIRF recommends that Vietnam be designated a Country of Particular Concern (CPC) as a means to facilitating reforms: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the contributions of the Montagnards who fought loyally and bravely with United States Armed Forces during the Vietnam War and who continue to suffer persecution in Vietnam as a result of this relationship;
 (2)condemns ongoing actions by the Government of Vietnam to suppress basic human rights and civil liberties of its citizens;
 (3)calls on the Government of Vietnam to allow human rights groups access to all regions of the country and to end restrictions of basic human rights, including the right for Montagnards to practice their Christian faith freely, the right to land and property, freedom of movement, the right to retain ethnic identity and culture, and access to an adequate standard of living;
 (4)recognizes the importance of the U.S. Refugee Admissions Program (USRAP) and that, where determined to be eligible, Montagnards should be provided access to USRAP for resettlement in the United States and in other countries; and
 (5)urges the President and Congress to develop policies at every level, including trade, military, and economic policy, that support Montagnards and other marginalized ethnic minority and indigenous populations in Vietnam that reflect United States interests and commitment to upholding human rights and democracy abroad.
			